 


 HR 433 ENR: To designate the facility of the United States Postal Service located at 523 East Railroad Street in Knox, Pennsylvania, as the “Specialist Ross A. McGinnis Memorial Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 433 
 
AN ACT 
To designate the facility of the United States Postal Service located at 523 East Railroad Street in Knox, Pennsylvania, as the Specialist Ross A. McGinnis Memorial Post Office. 
 
 
1.FindingsCongress finds the following: (1)Ross Andrew McGinnis was born and raised in Knox, Pennsylvania, the son of Tom and Romayne McGinnis. 
(2)Specialist McGinnis joined the Army in 2004 and following his training, was assigned to 1st Platoon, C Company, 1st Battalion, 26th Infantry Regiment, 2nd Brigade Combat Team, 1st Infantry Division. (3)On December 4, 2006, McGinnis was killed in action while serving in Iraq. For his actions that day, he was awarded the Congressional Medal of Honor by President George W. Bush on June 2, 2008. 
(4)From the official Medal of Honor Army Citation: (A)Private First Class Ross A. McGinnis, United States Army. For conspicuous gallantry and intrepidity at the risk of his life above and beyond the call of duty. 
(B)Private First Class Ross A. McGinnis distinguished himself by acts of gallantry and intrepidity above and beyond the call of duty while serving as an M2 .50-caliber Machine Gunner, 1st Platoon, C Company, 1st Battalion, 26th Infantry Regiment, in connection with combat operations against an armed enemy in Adhamiyah, Northeast Baghdad, Iraq, on 4 December 2006. (C)That afternoon his platoon was conducting combat control operations in an effort to reduce and control sectarian violence in the area. While Private McGinnis was manning the M2 .50-caliber Machine Gun, a fragmentation grenade thrown by an insurgent fell through the gunner's hatch into the vehicle. Reacting quickly, he yelled grenade, allowing all four members of his crew to prepare for the grenade's blast. Then, rather than leaping from the gunner's hatch to safety, Private McGinnis made the courageous decision to protect his crew. In a selfless act of bravery, in which he was mortally wounded, Private McGinnis covered the live grenade, pinning it between his body and the vehicle and absorbing most of the explosion.  
(D)Private McGinnis' gallant action directly saved four men from certain serious injury or death. Private First Class McGinnis' extraordinary heroism and selflessness at the cost of his own life, above and beyond the call of duty, are in keeping with the highest traditions of the military service and reflect great credit upon himself, his unit, and the United States Army. 2.Specialist Ross A. McGinnis Memorial Post Office (a)DesignationThe facility of the United States Postal Service located at 523 East Railroad Street in Knox, Pennsylvania, shall be known and designated as the Specialist Ross A. McGinnis Memorial Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Ross A. McGinnis Memorial Post Office.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 